DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 103	2
Allowable Subject Matter	7
Conclusion	7


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 12/20/19.  Claims 1-18 are currently pending.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-7, 10-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2019/0122061 A1) in view of Lee et al (US 2015/0160725 A1).
Regarding claim 1, Li teaches a control method for an infrared light source assembly, used in an electronic device, wherein the electronic device comprises a camera, the infrared light source assembly comprises and the control method comprises: controlling the camera to acquire an image of a face (see 0090-0091); processing the image of the face to obtain position information of the face (see 0091, fig. 9); and turning on, according to the position information of the face, an infrared light source that has an illumination range into which the face falls (see 0098, 0090-0091).  Li does not teach expressly at least two infrared light sources having different illumination ranges; and turning off or keeping turning off other infrared light sources.
Lee, in the same field of endeavor, teaches at least two infrared light sources having different illumination ranges (see abstract); and turning off or keeping turning off other infrared light sources (see abstract).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li to utilize the cited limitation as suggested by Lee.  The suggestion/motivation for doing so would have been to enhance the imaging Li, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 10, the claim is analyzed as a device that implements the method of claim 1 (see rejection of claim 1).
Regarding claims 2-3, 6-7, 20, Li teaches the limitations within paragraph 0196 (claim 2), 0091 (claim 3), figs. 1-3 (claim 6), figs. 1-3 (claim 7), fig. 8 (claim 20), respectively.
Regarding claims 4-5, Li with Lee teaches all elements as mentioned above in claim 3.  Li with Lee does not teach expressly turning off or keeping turning off the at least two infrared light sources; and controlling the infrared camera to acquire the image of the face; turning on at least one of the at least two infrared light sources, and turning off or keeping turning off other infrared light sources except the at least one infrared light source; and controlling the infrared camera to acquire the image of the face.
Lee, in the same field of endeavor, teaches turning off or keeping turning off the at least two infrared light sources; and controlling the infrared camera to acquire the image of the face; turning on at least one of the at least two infrared light sources, and turning off or keeping turning off other infrared light sources except the at least one infrared light source; and controlling the infrared camera to acquire the image of the face (see abstract).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li with Lee to utilize the cited Li with Lee, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 11-16, the claims are analyzed as a device that implements the method of claims 2-7 (see rejection of claims 2-7).
Regarding claim 19, Li with Lee teaches all elements as mentioned above in claim 1.  Li with Lee does not teach expressly an electronic device, comprising: an infrared light source assembly, comprising at least two infrared light sources having different illumination ranges; a camera; one or more processors; a memory; and one or more programs, which are stored in the memory and are configured to be executed by the one or more processors to perform the control method according to claim 1.
Lee, in the same field of endeavor, teaches an electronic device, comprising: an infrared light source assembly, comprising at least two infrared light sources having different illumination ranges; a camera; one or more processors; a memory; and one or more programs, which are stored in the memory and are configured to be executed by the one or more processors (see abstract, 0049) to perform the control method according to claim 1 (see rejection of claim 1).
(before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li with Lee to utilize the cited limitation as suggested by Lee.  The suggestion/motivation for doing so would have been to enhance the imaging condition by removing reflection (see 0044).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Li with Lee, while the teaching of Lee continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2019/0122061 A1) with Lee et al (US 2015/0160725 A1), and further in view of Hargel (US 2009/0294666 A1).
Regarding claim 8, Li with Lee teaches all elements as mentioned above in claim 6.  Li with Lee does not teach expressly an illumination range of an infrared light source, a field of view of the infrared camera and a field of view of the visible light camera at least partially overlap.
Hargel, in the same field of endeavor, teaches an illumination range of an infrared light source, a field of view of the infrared camera and a field of view of the visible light camera at least partially overlap (see abstract).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Li with Lee to utilize the cited limitation as suggested by Hargel.  The suggestion/motivation for doing so would have been to enhance Li with Lee, while the teaching of Hargel continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 17, the claim is analyzed as a device that implements the method of claim 8 (see rejection of claim 8).


Allowable Subject Matter
Claims 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9, 18, none of the references of record alone or in combination suggest or fairly teach the limitations.  



Conclusion
Claims 1-8, 10-17 are rejected.  Claims 9, 18 are objected to as being dependent upon a rejected base claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666